TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00037-CR


Elizabeth Bernadette Ball, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF DENTON COUNTY, 367TH JUDICIAL DISTRICT

NO. F-2001-0874-E, HONORABLE JOHN G. STREET, JUDGE PRESIDING



O R D E R
PER CURIAM
A point of error in this appeal is that the district court erred by giving additional
instructions in response to a note from the jury.  The clerk's record does not contain the jury's note
or the trial court's written communication with the jury.  Therefore, the Denton County District
Clerk is instructed to prepare and file no later than August 1, 2002, a supplemental clerk's record
containing all notes from the jury to the trial court and the court's written responses thereto.  If these
items are not available, the clerk shall so certify to this Court.
It is ordered July 12, 2002.

Before Justices Kidd, Patterson and Onion *

Do Not Publish


* Before John F. Onion, Jr., Presiding Judge (retired), Court of Criminal Appeals, sitting by
assignment.  See Tex. Gov't Code Ann. § 74.003(b) (West 1998).